Citation Nr: 0721687	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-30 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a respiratory 
disability due to asbestos exposure.  

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968 and periods of service with a National Guard unit from 
November 1974 to November 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The issue of entitlement to service connection for 
hypertension is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


FINDINGS OF FACT

1.  The RO denied service connection for a disease associated 
with asbestos exposure in a March 2001 rating determination.  
The veteran was notified of this decision in April 2001 and 
did not appeal.  Thus, the decisions became final.

2.  Evidence received since the denial of service connection 
for a disease associated with asbestos exposure in March 2001 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The March 2001 rating decision denying service connection 
for a disease associated with asbestos exposure is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a disease associated 
with asbestos exposure has not been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

A November 2002 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter did not explicitly tell him to submit all relevant 
evidence in his possession, but it did tell him to submit 
medical evidence in his possession, and to tell VA about 
relevant evidence or send the evidence itself.  He was 
thereby put on notice to submit relevant evidence in his 
possession.

The letter also told him that the evidence that tended to 
reinforce a previously established point was not considered 
new.  He had previously been advised that the claim had been 
denied because there was no evidence of a current asbestos 
related disease.  The fact that he was advised in the 
September 2001 rating decision of the basis for the denial, 
and was told in the November 2002 latter that new evidence 
had to relate to a previously unestablished element, meant 
that the veteran was informed of the element that was 
previously found to be lacking and of the need to submit 
evidence on that element.  There was thus, substantial 
compliance with the notice requirements of Kent.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal until March 2006.  The timing deficiency 
of this notice was cured by readjudication via a February 
2007, supplemental statement of the case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  

While the veteran has not been afforded a VA examination 
which specifically addressed a disability arising from 
asbestos exposure, such an examination is not required in 
this case because VA is not required to provide an 
examination prior to receipt of new and material evidence to 
reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii).

As such, no further action is necessary to assist the 
claimant with the claim.

Asbestos Exposure

A rating decision becomes final unless a notice of 
disagreement is received within one year of the notice of the 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2006).  
Final decisions can be reopened with the submission of new 
and material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In March 2001, the RO denied service connection for a disease 
associated with asbestos exposure.  The veteran was notified 
of this decision in April 2001 and did not appeal.  Thus, the 
decision became final.  38 U.S.C.A. § 7105(c).  

In denying service connection, the RO noted that the most 
common disease associated with asbestos exposure was 
interstitial pulmonary fibrosis (asbestosis).  The RO 
observed that asbestos fibers might also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx as 
well as the urogenital system (except the prostate) were also 
noted to be associated with asbestos exposure.  

The RO indicated that it had not been established that any 
asbestos related disease had occurred from asbestos exposure 
in this case because although there had been asbestos 
exposure there was no diagnosed asbestos-related disease.  
The RO observed that mere exposure to asbestos (history of 
asbestos exposure) was not a disability for VA purposes.  The 
RO stated that there was no basis in the available evidence 
of record to establish service connection for asbestos 
exposure.  It noted that this condition did not happen in 
military service nor was it aggravated or caused by military 
service.  

The RO observed that in November 1999, the veteran filed a 
claim for asbestos exposure.  It noted that the veteran cited 
in service events of what he believed to be asbestos 
exposure.  Additionally, he submitted a September 1999 
statement from M. Trape, M.D., wherein she indicated that the 
veteran had pleural thickening which was consistent with 
having been exposed to asbestos.  She also stated that the 
veteran's primary medical problem was rheumatoid arthritis, 
being on corticosteroid therapy and methotrexate therapy.  

The RO noted that in service, the veteran worked in 
engineering equipment maintenance, as indicated by service 
personnel extract.  The RO observed that the veteran 
indicated that he was exposed to brake dust and also to 
asbestos around a heating furnace.  

The RO noted that the VA examiner reported that the veteran 
did not have restrictive lung disease and that x-rays taken 
did not show current evidence of asbestosis.  The examiner 
specifically stated that although the veteran was exposed to 
asbestos, there was no objective evidence of asbestosis or 
fibrosis of the lungs due to asbestos exposure.  It was also 
noted that the pulmonary function tests and the chest x-rays 
at that point did not reveal significant pulmonary 
parenchymal involvement.  The RO indicated that the veteran 
could submit medical evidence of fibrosis or asbestosis at 
any time in the future.  

Evidence received subsequent to the March 2001 rating 
determination includes a May 2003 letter from the veteran's 
private physician, T. Michel, M.D., indicating that the 
veteran was under his care for treatment of coronary artery 
disease; angina pectoris; congestive heart failure; ischemic 
cardiomyopathy; and restrictive pericarditis.  Also of record 
are private treatment records obtained in conjunction with 
the veteran's claim which do not reveal findings of any 
diseases related to the veteran's exposure to asbestos in 
service.  

The newly received evidence does not present a reasonable 
possibility of substantiating the claim; because there is no 
competent evidence relating any current disability to the 
veteran's inservice asbestos exposure.  The veteran is not 
competent to render an opinion as to the etiology of any 
current disability which might be attributable to exposure to 
asbestos.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Absent competent evidence of a nexus the claim could not be 
substantiated.  Accordingly, the petition to reopen must be 
denied.


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a respiratory disability 
caused by asbestos exposure.


REMAND

With regard to the issue of service connection for 
hypertension, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Service medical records show that the veteran's blood 
pressure was measured on three consecutive days in September 
1975 in conjunction with a finding of possible high blood 
pressure.  On September 9, 1975, the veteran had a blood 
pressure reading of 146/92 at 8:00 AM and a blood pressure 
reading of 148/92 at 3:00 PM.  On September 10, 1975, he had 
a blood pressure reading of 140/90 at 8:00 AM and a blood 
pressure reading of 140/86 at 3:00 PM.  On September 11, 
1975, he had a blood pressure reading of 144/88 at 8:00 AM 
and a blood pressure reading of 150/92 at 3:00 PM.

The medical records obtained in conjunction with the 
veteran's claim reveal that he had elevated blood pressure 
readings on several occasions since that time although normal 
readings were reported on other occasions.  He has currently 
been diagnosed as having hypertension.  The veteran has 
reported having high blood pressure readings since his period 
of service.

The service department has not reported the veteran's duty 
status in September 1975 when the elevated blood pressure 
readings were reported.  If he was on ACDUTRA, service 
connection could be possible.  38 C.F.R. § 101(24).

If the veteran was on active duty or ACDUTRA in September 
1975, when he was evaluated for suspected hypertension, the 
above factors could trigger VA's duty to provide an 
examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  An examination is needed to determine whether the 
veteran has a current disability and, if so, whether the 
disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification of the veteran's 
duty status in September 1975, when he 
was evaluated for suspected hypertension, 
as well as any outstanding National Guard 
medical records from the Connecticut 
Adjutant General's Office, or other 
appropriate sources.  

2.  If it is shown that the veteran was 
on active duty or ACDUTRA in September 
1975, when he was evaluated for suspected 
hypertension, afford him a VA examination 
to determine whether he has current 
hypertension related to service.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.

The examiner should answer the following 
questions: Does the veteran have current 
hypertension or disease related to 
hypertension, and if so, is it at least 
as likely as not (50 percent probability 
or greater) that the current hypertension 
or disease related to hypertension is 
related to the veteran's period of active 
service?  The examiner should provide a 
rationale for the opinion.

3.  If the claim is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


